                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                ANDERSON DIVISION

JEFFREY BROOK MCCOLLUM AND    )
HANNAH WHITFIELD MCCOLLUM     )                       C/A No.: 8:17-CV-01244-DCC
                              )
Plaintiffs,                    )                                ORDER
                               )
                               )                         Re: Discovery Issues
                               )
STEVEN PAUL BENTLEY, JACOBY    )
TRUCKING AND DELIVERY LLC AND )
FOUNDATION XPRESS, LLC,        )
                               )
Defendants.                     )
                               )

RE: Discovery Issues

       Pursuant to the Third Amended Conference and Scheduling Order in this case, and this

Court’s published Filing Preferences, the parties submitted to the Court their Second Position

Statement Regarding Discovery Disputes. This Court then conducted a telephone conference on

November 26, 2018 with counsel for Plaintiff and counsel for the Defendants Bentley and

Foundation Xpress, LLC (hereinafter “FX”).

       Various discovery issues were raised in said Position Statement, including documents

requested from FX, Plaintiff’s 30(b)(6) Notice to FX, Reports and Disclosure information from

Defendant’s experts, amendment of the Scheduling Order, and other issues. The parties stated

their positions in the Position Statement and during the telephone conference and these were

discussed with the Court.

       The Court then directed the parties to attempt to agree upon a time and place for Plaintiff

to take the deposition of Leesa Parr Stoner, both as the 30(b)(6) designee for FX and individually,

and for the parties to submit a proposed amended scheduling order or a motion for extension of
time, and other rulings as set forth herein. The parties have conferred and have agreed upon the

deposition logistics and a proposed extension of time for discovery.

       Therefore, based upon the positions of the parties as expressed in the Second Position

Statement Regarding Discovery, and as expressed during the telephone conference, and as

expressed by the Court at the conclusion of the telephone conference,

       IT IS HEREBY ORDERED:

   1. That Leesa Parr Stoner is directed to appear for a deposition in her individual capacity and

       as a 30(b)(6) designee for FX, at 10:00 a.m. on January 8, 2018, at a designated conference

       room at the Fairfield Inn at 1755 Browns Bridge Road in Gainesville, Georgia. The

       Plaintiff will issue a Subpoena Duces Tecum for the requested documents and an Amended

       30(b)(6) Notice reflecting said time and place, and will take the deposition of Ms. Stoner.

       Should Leesa Par Stoner fail to appear as directed herein, this Court will consider Contempt

       of Court findings as to her and as to Defendant FX.

   2. That the documents at issue in the telephone conference shall be produced to Plaintiff in

       hand at least 5 days before the deposition scheduled on January 8, 2019. For any such

       documents not produced at that time, the Court will consider whether they have been lost,

       destroyed or discarded, and will consider Plaintiff’s stated request for an adverse inference

       instruction at trial.

   3. That Paragraph 8 of the Third Amended Conference and Scheduling Order is hereby

       amended to reflect that Discovery shall be completed no later than January 25, 2019. All

       other provisions of said Scheduling Order remain intact.

   4. That defendant has withdrawn Dr. Gower as an expert. Defendant’s expert Mark T.

       Wagner, Ph.D., shall produce to the Plaintiff his Report and the other items listed in Rule
       26(a)(2)(B) by close of business on November 30, 2018, or he shall be excluded as an

       expert.

   5. That defendant shall produce to Plaintiff forthwith any surveillance videos, photographs

       and/or reports regarding the Plaintiff.


       IT IS SO ORDERED.




Date: December 14, 2018                                   s/Donald C. Coggins, Jr.
                                                         ______________________________
Spartanburg, South Carolina                              Donald C. Coggins, Jr.
                                                         United States District Judge
